EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Agnew on 5/28/21.
The application has been amended as follows: 
25. (Canceled)
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record, singly or in combination disclose the combination feature of the claims including a method for implementing by an aerial WTRU  (in short, AWTRU, e.g., wireless communication system of a UAV, drone, or the like), which communicates with a terrestrial–based wireless communication system, (e.g., earth control station, or the like ), and enable the AWTRU to perform an open loop power control and a modulation coding scheme (MCS) selection.  Wherein the method upon implementation, configures the processor of the AWTRU to estimate a path loss event of the first wireless communication path between a serving cell and the AWTRU, and estimate at least another path loss event of a secondary wireless communication path between a neighboring cell and the AWTRU.  The method further configures the AWTRU to determine a path loss compensation factor based on: (1) an altitude of the AWTRU; and (2) the estimated pathloss of the serving cell; and (3) the estimated path loss of the neighboring cell.  The method further configures the AWTRU to use the determined path loss compensation factor together with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        6/2/2021